[Cite as State v. Mock, 2018-Ohio-2884.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2018-01-001

                                                  :            DECISION
  - vs -                                                        7/23/2018
                                                  :

DANIEL R. MOCK,                                   :

        Defendant-Appellant.                      :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                        Case No. 2017 CR 000090



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas A. Horton, 2nd Floor, 76
South Riverside Drive, Batavia, OH 45103, for plaintiff-appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 East
Main Street, Batavia, Ohio 45103, for defendant-appellant



        Per Curiam.

        {¶1}    This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from the

Clermont County Court of Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}    Counsel for defendant-appellant, Daniel R. Mock, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1)
                                                                   Clermont CA2018-01-001

indicates that a careful review of the record from the proceedings below fails to disclose

any errors by the trial court prejudicial to the rights of appellant upon which an assignment

of error may be predicated; (2) lists one potential error "that might arguably support the

appeal," Anders, at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.